                                                                                     Case 3:21-cv-08102-DWL Document 1 Filed 05/10/21 Page 1 of 5



                                                                              1    Joshua Woodard (Bar #015592)
                                                                                   jwoodard@swlaw.com
                                                                              2    Audrey E. Chastain (Bar #033998)
                                                                                   achastain@swlaw.com
                                                                              3    SNELL & WILMER L.L.P.
                                                                                   One Arizona Center
                                                                              4    400 E. Van Buren
                                                                                   Phoenix, AZ 85004-2202
                                                                              5    Telephone: (602) 382-6000
                                                                                   Facsimile: (602) 382-6070
                                                                              6
                                                                                   Attorneys for Defendant
                                                                              7
                                                                              8
                                                                              9                       IN THE UNITED STATES DISTRICT COURT

                                                                          10                                 FOR THE DISTRICT OF ARIZONA

                                                                          11       Dr. Wallace Morris,
                                                                                                                                    No.
                      One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                          12                    Plaintiff,
                                                                                                                                    (Yavapai County Superior Court Case
Snell & Wilmer

                               Phoenix, Arizona 8 50 0 4-2 20 2




                                                                          13             v.                                                   No. P1300CV202100302)
                                      LAW OFFICES

                                       6 0 2 .3 8 2 .6 0 00




                                                                          14       Embry-Riddle Aeronautical University, Inc.,      NOTICE OF REMOVAL
             L.L.P.




                                                                          15                    Defendant.
                                                                          16
                                                                          17            Defendant Embry-Riddle Aeronautical University, Inc. (“ERAU”), by its attorneys,
                                                                          18      Snell & Wilmer L.L.P., files this Notice of Removal of the above-captioned action from the
                                                                          19      Superior Court of Arizona, Yavapai County (“Superior Court”) based on the following
                                                                          20      grounds:
                                                                          21            1.     On or about April 9, 2021, this action was commenced by Plaintiff Dr.
                                                                          22      Wallace Morris (“Plaintiff”) against ERAU in the Superior Court and is currently pending
                                                                          23      in that Court as Case No. P1300CV202100302.
                                                                          24            2.     ERAU received copies of the Civil Cover Sheet, Complaint, and Certificate
                                                                          25      of Compulsory Arbitration on April 13, 2021.
                                                                          26            3.     ERAU agreed to waive service. Plaintiff provided a waiver to ERAU on April
                                                                          27      15, and ERAU executed and returned the waiver on April 19, 2021.
                                                                          28
                                                                                     Case 3:21-cv-08102-DWL Document 1 Filed 05/10/21 Page 2 of 5



                                                                              1          4.      True and accurate copies of the Civil Cover Sheet and Complaint are attached
                                                                              2   hereto as Exhibit 1.
                                                                              3          5.      A true and accurate copy of the Certificate of Compulsory Arbitration is
                                                                              4   attached hereto as Exhibit 2.
                                                                              5          6.      Plaintiff’s Civil Cover Sheet, Complaint, and Certificate of Compulsory
                                                                              6   Arbitration, constitute the entire proceeding in the Superior Court.
                                                                              7          7.      Pursuant to 28 U.S.C. § 1446(a) and LRCiv 3.6(b), true and correct copies of
                                                                              8   all process, pleadings, and orders that have been filed in this action are attached as Exhibits
                                                                              9   1, 2, and 3.
                                                                          10             8.      The above-captioned case is a civil action that may be removed to this Court
                                                                          11      under 28 U.S.C. §§ 1441(b) and 1332 based on diversity jurisdiction. The Complaint alleges
                      One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                          12      that Plaintiff “is a Colorado citizen residing in El Paso County, Colorado.” Exhibit 1 at ¶ 1.
Snell & Wilmer

                               Phoenix, Arizona 8 50 0 4-2 20 2




                                                                          13      Plaintiff is a citizen of the United States, and Plaintiff’s domicile is in the state of Colorado
                                      LAW OFFICES

                                       6 0 2 .3 8 2 .6 0 00




                                                                          14      because he resides there and, upon information and belief, resides there with the intention
             L.L.P.




                                                                          15      to remain. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“A
                                                                          16      person’s domicile is her permanent home, where she resides with the intention to remain or
                                                                          17      to which she intends to return.”) (citations omitted); State Farm Mut. Auto. Ins. Co. v. Dyer,
                                                                          18      19 F.3d 514, 520 (10th Cir. 1994) (an individual’s place of residence is prima facie evidence
                                                                          19      of his or her domicile). Because Plaintiff resides in the state of Colorado with the intention
                                                                          20      to remain in the state of Colorado, Plaintiff’s domicile for diversity purposes is in Colorado.
                                                                          21             9.      ERAU is not a citizen of the state of Colorado.
                                                                          22             10.     Plaintiff correctly alleges that ERAU “is a Florida corporation doing business
                                                                          23      in Yavapai County, Arizona.” Exhibit 1 at ¶ 2. ERAU’s principal place of business and
                                                                          24      “nerve center” is in Daytona Beach, Florida. See Hertz Corp. v. Friend, 559 U.S. 77 (2010)
                                                                          25      (holding that a corporation’s principal place of business is its nerve center, where its officers
                                                                          26      direct, control, and coordinate the corporation’s activities). Therefore, ERAU is a
                                                                          27      corporation domiciled in the state of Florida at the time this action commenced and at the
                                                                          28      time this petition for removal was filed.

                                                                                                                                -2-
                                                                                     Case 3:21-cv-08102-DWL Document 1 Filed 05/10/21 Page 3 of 5



                                                                              1          11.    Because ERAU does not share a state of citizenship with Plaintiff, complete
                                                                              2   diversity of citizenship exists.
                                                                              3          12.    Although the Complaint does not set forth the dollar amount of damages
                                                                              4   sought, pursuant to 28 U.S.C. § 1446(c)(2)(B), removal is proper because the amount in
                                                                              5   controversy, exclusive of interest and costs, is in excess of $75,000 based on the allegations
                                                                              6   in the Complaint and because Plaintiff has demanded an amount in excess of $75,000. See
                                                                              7   Exhibit 1 at ¶ 84 (“Dr. Morris was wrongfully denied…tenure, promotion, and the benefits
                                                                              8   and prestige associated therewith.”); id. at ¶ 85 (“Dr. Morris has suffered lost wages, lost
                                                                              9   benefits, severe emotional distress, harm to his reputation, lost career opportunities, and
                                                                          10      loss of enjoyment of life.”); id. at ¶ 98 (Plaintiff allegedly entitled to attorneys’ fees,
                                                                          11      pursuant to A.R.S. § 12-341.01); id. at ¶ 116; id. at Request for Relief.
                      One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                          12             13.    Moreover, Plaintiff requests that this case be assigned to Tier 3 for discovery
Snell & Wilmer

                               Phoenix, Arizona 8 50 0 4-2 20 2




                                                                          13      purposes. Id. at ¶ 117. Pursuant to Ariz. R. Civ. P. 26.2(c)(3)(C), actions “claiming
                                      LAW OFFICES

                                       6 0 2 .3 8 2 .6 0 00




                                                                          14      $300,000 or more in damages…” are assigned to Tier 3. See also Ariz. R. Civ. P. 26.2(d)(1)
             L.L.P.




                                                                          15      (“the case is deemed to be assigned to the tier to which it would be assigned based on its
                                                                          16      monetary or nonmonetary relief requested…”).
                                                                          17             14.    Accordingly, this action is subject to removal to this Court pursuant to 28
                                                                          18      U.S.C. §§ 1441(b) and 1332 based on diversity jurisdiction.
                                                                          19             15.    ERAU consents to this Notice of Removal.
                                                                          20             16.    Venue is appropriate in the District of Arizona because the Superior Court
                                                                          21      where the action is pending is located in Arizona, and Arizona constitutes one judicial
                                                                          22      district. See 28 U.S.C. §§ 82, 1441(a).
                                                                          23             17.    This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(1)
                                                                          24      because it is being filed within 30 days of ERAU’s receipt of a copy of the Complaint.
                                                                          25             18.    A copy of this Notice of Removal is being served this date on Plaintiff
                                                                          26      pursuant to 28 U.S.C. § 1446(d).
                                                                          27             19.    A copy of this Notice of Removal is also being filed this date with the Clerk
                                                                          28      of the Superior Court, and notice of removal provided herewith pursuant to 28 U.S.C. §

                                                                                                                               -3-
                                                                                     Case 3:21-cv-08102-DWL Document 1 Filed 05/10/21 Page 4 of 5



                                                                              1   1446(d) and LRCiv 3.6(a). A copy of the Notice of Filing Notice of Removal is attached
                                                                              2   hereto as Exhibit 3.
                                                                              3          By this Notice of Removal, ERAU does not waive, and hereby expressly reserves,
                                                                              4   any defenses it may have, including, but not limited to, any defenses that may be asserted
                                                                              5   pursuant to Fed. R. Civ. P. 12.
                                                                              6          Pursuant to the foregoing, ERAU respectfully removes this matter from the Superior
                                                                              7   Court to this Court for determination of all issues.
                                                                              8
                                                                              9           DATED this 10th day of May, 2021.
                                                                                                                                         SNELL & WILMER L.L.P.
                                                                          10
                                                                          11
                                                                                                                                  By: s/ Joshua Woodard
                      One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                          12                                                         Joshua Woodard
                                                                                                                                     Audrey E. Chastain
Snell & Wilmer

                               Phoenix, Arizona 8 50 0 4-2 20 2




                                                                          13                                                         One Arizona Center
                                                                                                                                     400 E. Van Buren
                                      LAW OFFICES

                                       6 0 2 .3 8 2 .6 0 00




                                                                          14                                                         Phoenix, AZ 85004-2202
             L.L.P.




                                                                                                                                     Attorneys for Defendant
                                                                          15
                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                               -4-
                                                                                      Case 3:21-cv-08102-DWL Document 1 Filed 05/10/21 Page 5 of 5



                                                                              1                                    CERTIFICATE OF SERVICE

                                                                              2            I do hereby certify that, on this 10th day of May 2021, I electronically transmitted the

                                                                              3   foregoing document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

                                                                              4   Notice of Electronic Filing to the following CM/ECF registrants, and by email and/or U.S. First

                                                                              5   Class Mail if non-registrants:

                                                                              6
                                                                                  Alden A. Thomas
                                                                              7   Corrinne R. Viola
                                                                                  JABURG & WILK, P.C.
                                                                              8   3200 N. Central Avenue, 20th Floor
                                                                                  Phoenix, Arizona 85012
                                                                              9   aat@jaburgwilk.com
                                                                                  crv@jaburgwilk.com
                                                                          10      Attorneys for Plaintiff
                                                                          11
                                                                                  s/ Leslie Boone
                      One Arizona Center, 4 0 0 E. Van Buren, Suite 1 9 0 0




                                                                          12
Snell & Wilmer

                               Phoenix, Arizona 8 50 0 4-2 20 2




                                                                          13
                                      LAW OFFICES

                                       6 0 2 .3 8 2 .6 0 00




                                                                          14
             L.L.P.




                                                                          15      4832-5231-9719

                                                                          16
                                                                          17
                                                                          18
                                                                          19
                                                                          20
                                                                          21
                                                                          22
                                                                          23
                                                                          24
                                                                          25
                                                                          26
                                                                          27
                                                                          28

                                                                                                                                 -5-
